Citation Nr: 9901730	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  90-48 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of peptic 
ulcer disease.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the February 1989 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a bronchial disorder, hemorrhoids, and a head injury with 
migraine headaches.  This matter is also on appeal from the 
October 1989 supplemental statement of the case in which the 
RO denied entitlement to service connection for duodenal 
ulcer.  

The veteran has claimed entitlement to service connection for 
a liver disorder on numerous occasions since January 1989.  
In the May 1990 remand, the Board referred this matter to the 
RO for appropriate action.  In the August 1991 remand, the 
Board noted that the RO did not address the issue of 
entitlement to service connection for a liver disorder as 
requested in the May 1990 remand and that the Board had 
assumed jurisdiction of the issue of entitlement to 
service connection for a liver disorder.  Subsequently, in a 
February 1993 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a liver disorder and the veteran 
finalized his appeal with respect to this issue.  

The Board notes that the issue regarding peptic ulcer disease 
was previously phrased as whether new and material evidence 
had been received to reopen a claim for duodenal ulcer 
disease.  The evidence shows that the veterans January 1946 
discharge examination states that he had ulcers of the 
stomach in September 1944; the March 1946 rating decision 
denied entitlement to service connection for stomach ulcers; 
the April 1958 rating decision denied service connection for 
ulcers of the stomach; in the April 1958 rating decision, 
ulcers of the stomach, duodenal was listed at the end of 
the decision with the nonservice-connected disabilities; in 
his January 1989 claim, the veteran asserted that service 
connection was warranted for his ulcer condition; and, in 
subsequent statements, he asserted that service connection 
was warranted for stomach and duodenal ulcers.  Therefore, 
the Board finds that the issue is more appropriately phrased 
as whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
peptic ulcer (gastric or duodenal) disease.  As this decision 
grants service connection for residuals of peptic ulcer 
disease, the Board finds that the veteran has not been 
prejudiced by the Boards consideration of the issue as it 
pertains to gastric ulcers without prior consideration by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 1990, August 1991, and December 1994, the Board 
remanded this matter to the RO for additional development to 
include obtaining VA and private medical records, furnishing 
the veteran a copy of his service medical records, advising 
the veteran of his options regarding a personal hearing and 
ascertaining what his wishes were in that regard, affording 
the veteran VA examinations, and addressing the issues of 
finality with respect to the claims for service connection 
for ulcer and liver disorders.  

In the January 1994 informal hearing presentation, the 
representative noted that the veteran was diagnosed with 
cephalalgia during service and asserted that it should be 
determined whether this was a residual of the veterans head 
injury.  It appears that the representative may be seeking 
service connection for cephalalgia and this matter is 
referred to the RO for clarification.  In the April 1994 
informal hearing presentation, the representative asserted 
that the veteran had spasticity of the colon in service and 
that service connection was warranted for spastic colon.  
This matter has not yet been addressed by the RO and is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for 
bronchitis, hemorrhoids, and residuals of a head injury 
including headaches and whether new and material evidence has 
been received to reopen a claim for service connection for a 
liver disorder will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  By unappealed rating decision dated in March 1946, the RO 
denied entitlement to service connection for stomach ulcers.  
The veteran was informed of this determination by letter 
dated in March 1946.  

2.  By unappealed rating decision dated in April 1958, the RO 
denied entitlement to service connection for ulcers of the 
stomach, duodenal.  The veteran was informed of this 
determination by letter dated in April 1958.

3.  Evidence received since the unappealed April 1958 rating 
decision includes significant medical records not previously 
considered which bear directly and substantially upon the 
specific matters under consideration regarding the issue of 
entitlement to service connection for peptic ulcer disease. 

4.  The veterans residuals of peptic ulcer disease are 
attributable to service.  


CONCLUSIONS OF LAW

1.  The April 1958 rating decision which denied service 
connection for ulcers of the stomach, duodenal, is final.  
38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. § 3305)(West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (1998).

2.  New and material evidence has been received to warrant 
reopening of the claim for service connection for peptic 
ulcer disease.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  Residuals of peptic ulcer disease were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The relevant evidence which was of record at the time of the 
March 1946 and April 1958 rating decisions included the 
veterans service records which show that he served from June 
1943 to February 1946 as a radio repairman in the Asiatic-
Pacific theater of operations.  Service medical records were 
also of record in March 1946 and April 1958 and these include 
June and July 1943 records which show that the veteran was 
treated for diseases of the gastrointestinal tract 
characterized by epigastric pain and pain over his appendix 
scar.  The service medical records also reveal that he had 
abdominal pain and that this existed prior to induction and 
was not incurred in the line of duty.  In May 1944, the 
veteran complained of right lower quadrant pain over the last 
two to three years and frequent nausea.  He stated that he 
vomited after every meal and it was noted that he was to have 
a gastric series.  In June 1944, it was noted that he was to 
undergo another gastrointestinal series.  A January 1946 
discharge examination report shows that the veteran had 
ulcers of the stomach in September 1944 at Sta Hosp Mich.  
There were no findings of a current stomach ulcer on 
examination.  

In his February 1946 claim, the veteran reported that he was 
treated at a station hospital in Michigan for ulcers of the 
stomach in September 1944 and that he had had stomach ulcers 
since that time.  By unappealed rating decision dated in 
March 1946, the RO denied entitlement to service connection 
for stomach ulcers because the disorder was not found on the 
last examination.  The veteran was informed of this 
determination by letter dated in March 1946.  

In March 1949, the RO confirmed and continued the March 1946 
rating decision.  

In a February 1958 claim and employment statement, the 
veteran reported that he had had to quit his job due to his 
physical condition which included stomach ulcers.  He 
reported that he had been treated at the VA hospital in Ann 
Arbor, Michigan.  He asserted that he had had stomach ulcers 
in service at the Base Hospital in Amarillo, Texas in 1943 
and at two hospitals in India in 1945. 

In a February 1958 certificate of attending physician, R. J. 
Keller, D.O. stated that the veteran had epigastric and upper 
right quadrant tenderness to palpation and that barium X-ray 
examination demonstrated a small fleck defect in the 
prepyloric antrum towards the posterior wall consistent with 
a small gastric ulcer.  Dr. Kellers diagnosis included small 
gastric ulcer.  

January to March 1958 VA hospital records show that the 
veteran complained of sore stomach and acid, recurrent pain, 
and sensations of burning, ripping, heat, feeling of a lump, 
etc, under the right costal margin with radiation around to 
the back.  He reported that fried foods exacerbated these 
problems and that he had nausea and vomiting at times.  He 
also reported midepigastric sharp, burning pains; heartburn 
with sternal burning; and sour taste in the mouth coming on 
one half to one hour post-prandially and relieved by 
ingestion of antacid.  He stated that his symptoms had 
increased over the past two to three years and that several 
upper gastrointestinal series showed questionable evidence of 
ulcer.  The examiner noted that there was slight 
midepigastric tenderness on deep palpation.  X-ray 
examination of the upper gastrointestinal tract was negative.  
It was noted that the ulcer symptoms disappeared on a 
modified ulcer regimen and that the epigastric discomfort 
disappeared entirely, although he continued to experience 
some right upper quadrant and flank discomfort.  It was felt 
that the majority of the veterans symptoms were on a 
functional basis.  The diagnoses included possible duodenal 
ulcer.  He was later readmitted to the hospital for primarily 
unrelated disorders.  It was noted that his gastrointestinal 
symptoms had been relieved by the ulcer program which he had 
followed at home, that examination revealed no epigastric 
tenderness, and that X-rays showed no ulcer.  It was 
recommended that the veteran continue on his bland ulcer 
diet.  X-rays showed no change in the appearance of the chest 
since January 1958. 

By unappealed rating decision dated in April 1958, the RO 
again denied entitlement to service connection for ulcers of 
the stomach because there was no evidence of stomach ulcers 
in service or within one year following service and because 
stomach ulcers were not shown by the 1958 VA hospital report.  
The veteran was informed of that decision by letter dated in 
April 1958.  

The post-April 1958 record includes a January 1962 confirmed 
rating decision in which the RO stated reviewed pursuant to 
TB 21-22 and found to have been properly disallowed.  Notice 
to the veteran not required.

Two VA Forms, 10-2593, Record of Hospitalization, show that 
the veteran had been treated at the VA hospital in Ann Arbor, 
Michigan in March and July 1962 and that the diagnoses 
included probable duodenal ulcer and psychogenic 
cardiovascular and gastrointestinal reaction.  

March 1984 VA hospital records show that the veteran was 
treated for atypical chest pain and August 1984 VA hospital 
records reveal that he complained of diffuse intermittent 
abdominal pain which radiated to his back.  It was noted that 
he had a history of peptic ulcer disease, positive ulcer 
lesser curvature in February 1984.  The final diagnosis was 
abdominal pain, unknown etiology.  

VA outpatient treatment records dated from January 1987 to 
February 1996 show that the veteran complained of nausea, 
abdominal pain, chest pain, low abdominal pain that radiated 
up the sides of the abdomen and across the back, diffuse 
abdomen pain without nausea or vomiting, epigastric pain, 
increased abdominal bloating, burning and bloating in 
epigastric and lower gastrointestinal area, acid stomach with 
bloating, high epigastric pain with epigastric soreness, 
severe cramp in mid-epigastrum with subsequent diffuse 
abdominal pain and mild choking sensation, upper and lower 
abdominal pain, nausea, left side pain, frequent sharp right 
upper quadrant pain under right ribs brought on by meals, 
left upper quadrant pain, stomach pain, and epigastric 
burning pain with some radiation to his back.  Treatment 
providers noted that the veteran had a history of peptic 
ulcer disease, duodenal ulcer, gastric ulcer, acid reflux, 
gastroesophageal reflux disease, reflux esophagitis, hiatal 
hernia, diverticulosis/diverticulitis, and abdominal aortic 
aneurysm.  Examination findings included mild diffuse 
abdominal pain to palpation, obese abdomen, tender left upper 
quadrant, tender mid-epigastric region, gastritis, 
gastroesophageal reflux disease, diverticulosis, anemia, mild 
diffuse tenderness mostly at epigastric region, mild 
epigastric tenderness, and anemia.  

The January 1987 to February 1996 VA assessments included 
history of gastric ulcer rule out pancreatitis, left and 
right upper quadrant pain; upper abdominal bloating, pain of 
questionable etiology; gastrointestinal distress, secondary 
to Septra?; rule out peptic ulcer disease; epigastric burning 
and pain, questionable hiatal hernia trace; chest tightness, 
questionably gastrointestinal-related with history of 
polypoid lesions in gastric antrum on upper gastrointestinal 
series; likely exacerbated peptic ulcer disease versus 
gastric polyps; nonspecific abdominal/suprapubic pain, no 
evidence of acute abdominal, urinalysis negative, may have 
mild gastroenteritis?, constipation?; history of peptic ulcer 
disease; anemia; chest pain, most likely gastrointestinal 
etiology; chest pain/gastrointestinal pain; lightheadedness 
and atypical chest pain of unclear etiology although may be 
secondary to gastroesophageal reflux disease/spasm; history 
of peptic ulcer disease with positive upper gastrointestinal 
and anemia; diffuse abdominal pain probably secondary to 
medications; history consistent with possible allergy to 
strawberries; multiple complaints but stable examination; 
peptic ulcer disease and epigastric pain; peptic ulcer 
disease; and abdominal pain and distention likely secondary 
to colesti pol.  Radiologic examinations of the stomach 
and duodenum were essentially within normal limits and upper 
gastrointestinal series were normal.  However, a March 1989 
treatment provider stated that a February 1988 upper 
gastrointestinal series showed polypoid lesion in antrum 
which narrowed after bulbae duodenum.  

In an October 1991 VA examination report, the examiner noted 
that there was a history of significant gastroesophageal 
reflux disease as well as a documented prepyloric ulcer by 
endoscopy in 1986 and that more recently he had experienced a 
sensation of fullness in his upper chest when swallowing.  
Examination showed that the abdomen was obese with mild 
epigastric tenderness and no palpable masses or 
visceromegaly.  The pertinent impression was gastroesophageal 
reflux disease; remains markedly symptomatic and would 
benefit of reintroduction of H2 blockade, loss of weight, and 
anti-reflux precautions; unable to rule out associated 
recurrence of acid peptic disease.  The veteran was advised 
to return for an upper gastrointestinal study or endoscopy 
and to obtain a prescription for appropriate medication.  

At the October 1992 VA examination of the stomach, it was 
noted that the veteran was being seen for peptic ulcer 
disease and that he had had this disorder since 1947.  The 
veteran stated that he was unaware of any past significant 
gastrointestinal bleeding episodes and he reported that he 
had been hospitalized for the pain approximately 20 times in 
the last 40 years.  It was noted that an upper endoscopy had 
demonstrated duodenal ulcer, that he was treated with 
Tagamet, that he also had symptoms of gastroesophageal reflux 
disease, that his symptoms bothered him on a daily basis.  
The veterans main subjective complaint was abdominal pain, 
the area of pain was epigastric, and he reported that he had 
daily, almost continuous pain.  He denied periodic vomiting, 
hematemesis, or melena.  Examination of the abdomen showed 
positive bowel sounds without mass, tenderness, or 
hepatosplenomegaly.  In summary, we have a patient with a 
long history of acid peptic disease as well as 
gastroesophageal reflux.  The peptic ulcer disease is 
certainly aggravated by the fact that he is on nonsteroidal 
anti-inflammatory drugs.  The examiner reported that the 
veteran had continued symptoms of reflux and that, if the 
veteran had no relief of symptoms with increased medication, 
he may have infection with Helicobacter pylori which could be 
diagnosed by upper endoscopy and biopsy and treated with 
antibiotics.  

At a January 1993 VA examination of the stomach, the veteran 
again reported that he had been hospitalized at least 20 
times since 1943 because of his stomach and that he had been 
X-rayed and scoped numerous times and was continually 
told that he had an ulcer.  He reported that his first 
hospitalization was in 1943, that he had an upper 
gastrointestinal X-ray, and that he was told he had an ulcer.  
He stated that his last hospitalization was at the 
Gainesville, VA hospital about three years earlier and that 
he was again told that he had an ulcer.  He reported that his 
abdomen became sore and that food seemed to lodge in his 
throat when he ate.  He denied any vomiting but stated that 
he did have some nausea and that he took Mylanta and Pepto-
Bismol and Tagamet for his discomfort.  The examiner noted 
that the veterans current medication included Motrin which 
he took regularly despite his history of peptic ulcer.  The 
veteran reported that he had had at least 6 spells of pain in 
the past year and that each lasted as much as a month at a 
time.  

On examination he denied any pain in the epigastric area.  
The examiner noted that the abdomen was very obese and 
somewhat difficult to examine, but seemed to be soft and that 
the veteran was complaining of some current abdominal 
tenderness.  However, the tenderness was located in the far 
left and right upper quadrants of the abdomen and the veteran 
stated that this was the area of discomfort when he had his 
pain.  It was noted that in all the years of history of 
peptic ulcer the veteran had had no known vomiting of blood 
or passing of blood rectally.  An upper gastrointestinal X-
ray was unremarkable.  The diagnosis was 50 year history of 
chronic duodenal and/or gastric ulcer disease but that is not 
really supported by this physical examination, history, or X-
ray.  The conclusion of an upper gastrointestinal series was 
radiographic examination of the stomach and duodenum is 
unremarkable; there is no significant change since previous 
study of July 1989.   

In the report of the June 1995 VA examination of the 
intestine, the examiner noted that the veteran had a history 
of obesity, gastroesophageal reflux disease, duodenal ulcer 
diagnosed in 1981 by endoscopic evaluation, and abdominal 
aortic aneurysm.  The veteran reported pain in the left upper 
quadrant which was exacerbated by meals, radiated to his 
back, and was relieved somewhat by Mylanta which the veteran 
used very frequently.  He asserted that he had a duodenal 
ulcer in 1981 and that he occasionally took a H2 antagonist 
with some relief.  The examiner noted that the veteran had 
served in India from 1944 to 1947 and that he took anti-
malarial drugs at that time with concurrent alcohol 
consumption.  The veteran denied having any vomiting, 
hematemesis, melena, or hematochezia, but that he did have 
occasional nausea.  His weight had been stable with no 
variation.  The examiner noted that the veteran was anemic 
and that an upper gastrointestinal series in October 1994 
revealed a hiatal hernia.  The examiner reported that the 
thorax revealed spider angiomata.  The abdomen was soft, 
nontender, and protuberant.  There were positive bowel sounds 
and there was a pulsatile mass at the level of the umbilicus.  
The examiner noted in summary that the veteran complained of 
persistent abdominal discomfort which was greatest in the 
left upper quadrant and that he also described 
gastroesophageal reflux disease symptoms that caused him 
tremendous problems.  The examiner noted that possibilities 
include a chronic pancreatitis with insufficiency and 
bacterial overgrowth with or without a concurrent persistent 
duodenal ulcer. 

Later in June 1995, the VA examiner amended his report and 
stated that the serum trypsin was within the normal range 
and, therefore, the concern for chronic ulcer disease 
remained a possibility in light of the persistent abdominal 
discomfort.  It was noted that an upper gastrointestinal or 
endoscopic procedure was necessary to confirm this.  The 
examiner stated that Although unlikely that the patients 
ulcers have persisted for 51 years, he may be colonized with 
H. pylori which predisposes him to recurrent disease. 

At the August 1996 VA examination of the stomach, the 
examiner noted that the veteran had a history of obesity, 
gastroesophageal reflux disease, duodenal ulcer, pacemaker, 
and abdominal aortic aneurysm.  The examiner noted that the 
veteran was initially diagnosed in 1944 and that he reported 
that he swallowed barium and was told that he had an ulcer at 
the outlet of the stomach, just prior to the small takeoff 
with the small intestine.  The examiner noted that this was 
likely the duodenal bulb.  The veteran stated that he had 
recurrence of abdominal pain with an ulcer in 1963 and 1981 
and that he was diagnosed with a duodenal ulcer by endoscopic 
evaluation in 1981 at the Miami, Florida VA Medical Center 
(MC).  The veteran described episodes of pain and burning 
since 1944; he reported that he had occasional nausea with 
vomiting, approximately one episode a month; and he stated 
that he had constant midepigastric pain which is worse when 
his stomach is empty and partially relieved with meals.  
Examination of the abdomen revealed that it was grossly 
protuberant, soft, nontender, nondistended, and had 
normoactive bowel sounds.  The examiner noted that an upper 
gastrointestinal series in October 1994 revealed a hiatal 
hernia. 

It was noted that there was evidence of anemia.  The examiner 
noted that the veteran continued to describe symptoms 
consistent with both reflux and ulcer disease; that it was 
quite possible that he was having recurrence of the original 
ulcer; that it was very likely that the veteran was colonized 
with Helicobacter pylori which predisposed him to recurrence 
of duodenal ulcer; and that, without proper and complete 
eradication of this organism, complete resolution of the 
duodenal ulcer was not expected.  The examiner stated that 
this was not the same ulcer as the one in service.  However, 
the examiner reported that the veteran was likely colonized 
with Helicobacter pylori in 1944 and that he is still 
colonized with Helicobacter pylori.  This needs to be 
determined.  It is very likely that this is service 
connected.  The examiner concluded that the veterans 
complaints of persistent midepigastric abdominal pain and 
history of recurrent ulcer disease was very likely a result 
of a persistent colonization of Helicobacter pylori which 
we predisposed it to recurrent disease.  The examiner 
stated that, although he has been in Prilosec without relief 
of symptoms, the confirmation of recurrence of ulcers and 
Helicobacter pylori status will be made by referral for an 
esophagogastroduodenoscopy.  

In an October 1996 addendum, the VA examiner noted that a 
September 1996 gastroduodenoscopy revealed mild gastritis, 
in light of persistent symptoms of dyspepsia and heartburn 
his H2 antagonist was discontinued and he was instructed on a 
protor pump inhibitor prilosec.  The examiner stated that 
there was no indication for further workup at that time and 
that the veteran could follow-up with his local physician as 
indicated.

A September 1996 esophagogastroduodenoscopy revealed that the 
duodenum was normal and that there was no evidence of 
duodenitis, duodenal ulcers, nodules, diverticula, intrinsic 
or extrinsic masses, polyps, or arteriovenous malformations 
in the duodenum, duodenal bulb, or pylorus.  The impression 
was mild gastritis.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and peptic ulcer 
disease (gastric or duodenal) becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Veterans Appeals (Court) has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Courts case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  In Hodge, 
the Court held that not every piece of new evidence is 
material, but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veterans injury or disability, even where it 
will not eventually alter a rating decision.  In determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

A two-step analysis must be performed when a veteran seeks to 
reopen a previously denied claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  First, it must be determined whether 
the evidence is new and material, and if it is, the case must 
be reopened and evaluated on the merits taking into 
consideration all the evidence, old and new.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174(1991); Reyes v. Brown, 7 Vet. 
App. 113 (1994); Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

Analysis

New and Material Evidence

Entitlement to service connection for stomach ulcers was 
denied by the ROs March 1946 rating decision.  The veteran 
was informed of this determination by letter dated in March 
1946 and he did not appeal.  Because the veteran did not file 
a timely appeal from the March 1946 rating decision, that 
determination became final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  In an April 1958 rating decision, the RO again 
denied entitlement to service connection for ulcers of the 
stomach, duodenal.  The veteran was informed of this 
determination by letter dated in April 1958 and he did not 
appeal.  Because the veteran did not file a timely appeal 
from the April 1958 rating decision, that determination 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Therefore, in order to reopen his claim, the veteran must 
present new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The evidence submitted since the April 1958 rating decision 
is new in that it has not been previously considered in 
connection with this claim.  Furthermore, after a careful and 
thorough review of the record, the Board concludes that the 
evidence is material to reopen the claim.  Application of the 
holding in Evans v. Brown, requires that the specified bases 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  

The specified basis for the last final denial of entitlement 
to service connection for ulcers of the stomach, duodenal, in 
the April 1958 rating decision was that there was no evidence 
of ulcers of the stomach in service or within a year 
thereafter and that ulcers of the stomach were not shown by a 
1958 VA hospital report or other VA records.  The evidence 
submitted since the April 1958 rating decision consists of 
numerous VA outpatient and hospital treatment records and VA 
examination reports which include assessments of peptic ulcer 
disease, epigastric pain, history of duodenal ulcer, history 
of gastric ulcer, gastrointestinal distress, questionable 
hiatal hernia trace, history of polypoid lesions in gastric 
antrum on upper gastrointestinal series, gastroesophageal 
reflux disease, and history of peptic ulcer disease with 
positive upper gastrointestinal.  A March 1989 treatment 
provider stated that a February 1988 upper gastrointestinal 
series showed polypoid lesion in antrum which narrowed after 
bulbae duodenum.  

The Board finds that the cumulative evidence showing that the 
veteran has current residuals of peptic ulcer disease, the 
veterans credible assertions that he has had such symptoms 
since service, the October 1992 VA examiners comments that 
the veteran had had peptic ulcer disease since 1947 and that 
he had a long history of acid peptic disease, and the August 
1996 VA examiners statements that the veteran described 
symptoms consistent with both reflux and ulcer disease, that 
it was quite possible that he was having recurrence of the 
original ulcer, and that it was very likely that this was 
service connected, constitutes new and probative evidence 
which bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, there is new and material evidence 
sufficient to reopen the claim for service connection for 
residuals of peptic ulcer disease.  

Service Connection

Service medical records show that the veteran was treated for 
diseases of the gastrointestinal tract characterized by 
epigastric pain in June and July 1943 and in May and June 
1944.  May and June 1944 treatment providers noted that the 
veteran was to have a gastrointestinal series.  However, the 
service medical records do not include any reports of upper 
gastrointestinal series testing.  The January 1946 discharge 
examination report shows that the veteran had had ulcers of 
the stomach in September 1944 at Sta Hosp Mich. 

In February 1958, Dr. R. J. Keller reported that the veteran 
had epigastric and upper right quadrant tenderness to 
palpation and that barium X-ray examination demonstrated a 
small fleck defect in the prepyloric antrum towards the 
posterior wall consistent with a small gastric ulcer.  Dr. 
Kellers diagnosis included small gastric ulcer.  January to 
March 1958 VA hospital records included a diagnosis of 
possible duodenal ulcer.  Two VA Forms, 10-2593, Record of 
Hospitalization, show that the veteran was treated at the VA 
hospital in Ann Arbor, Michigan in March and July 1962 and 
that the diagnoses included probable duodenal ulcer and 
psychogenic gastrointestinal reaction.  March and August 1984 
VA hospital records report that the veteran had a history of 
peptic ulcer disease, positive ulcer lesser curvature in 
February 1984.  

As noted above, in VA outpatient treatment records dated from 
January 1987 to February 1996, treatment providers noted that 
the veteran had a history of peptic ulcer disease, gastric 
ulcer, duodenal ulcer, acid reflux, gastroesophageal reflux 
disease, reflux esophagitis, and hiatal hernia.  The 
examination findings included tender mid-epigastric region, 
gastritis, gastroesophageal reflux disease, and mild 
epigastric tenderness.  The assessments included history of 
gastric ulcer, rule out pancreatitis; left and right upper 
quadrant pain; upper abdominal bloating, pain of questionable 
etiology; gastrointestinal distress, secondary to Septra?; 
rule out peptic ulcer disease; epigastric burning and pain, 
questionable hiatal hernia trace; chest tightness, 
questionably gastrointestinal-related with history of 
polypoid lesions in gastric antrum on upper gastrointestinal 
series; likely exacerbated peptic ulcer disease versus 
gastric polyps; nonspecific abdominal/suprapubic pain, no 
evidence of acute abdominal, urinalysis negative, may have 
mild gastroenteritis?, constipation?; history of peptic ulcer 
disease; anemia; chest pain, most likely gastrointestinal 
etiology; chest pain/gastrointestinal pain; lightheadedness 
and atypical chest pain of unclear etiology although may be 
secondary to gastroesophageal reflux disease/spasm; history 
of peptic ulcer disease with positive upper gastrointestinal 
and anemia; peptic ulcer disease and epigastric pain; peptic 
ulcer disease; and abdominal pain and distention likely 
secondary to colesti pol.  Radiologic examinations of the 
stomach and duodenum were essentially within normal limits 
and upper gastrointestinal series were normal.  However, a 
March 1989 treatment provider stated that a February 1988 
upper gastrointestinal series showed polypoid lesion in 
antrum which narrowed after bulbae duodenum.  

The October 1991 VA examiner noted that there was a history 
of significant gastroesophageal reflux disease as well as a 
documented prepyloric ulcer by endoscopy in 1986.  The 
pertinent impression was gastroesophageal reflux disease; 
remains markedly symptomatic and would benefit of 
reintroduction of H2 blockade, loss of weight, and anti-
reflux precautions; unable to rule out associated recurrence 
of acid peptic disease.  At the October 1992 VA examination 
of the stomach, it was noted that the veteran was being seen 
for peptic ulcer disease and that he had had this disorder 
since 1947.  The examiner stated that the veteran had a long 
history of acid peptic disease as well as gastroesophageal 
reflux with continued symptoms of reflux.  The June 1995 VA 
examiner noted that the veteran had a history 
gastroesophageal reflux disease, that duodenal ulcer was 
diagnosed by endoscopic evaluation in 1981, that he described 
gastroesophageal reflux disease symptoms, and that the 
possible problems included bacterial overgrowth with or 
without a concurrent persistent duodenal ulcer.  Later in 
June 1995, the VA examiner amended his report and stated that 
the serum trypsin was within the normal range and, therefore, 
the concern for chronic ulcer disease remained a possibility 
in light of the persistent abdominal discomfort.

The August 1996 VA examiner noted that the veteran had a 
history of duodenal ulcer and gastroesophageal reflux 
disease; that the veteran was initially diagnosed in 1944; 
that he reported that he swallowed barium and was told that 
he had an ulcer at the outlet of the stomach, just prior to 
the small takeoff with the small intestine; that this was 
likely the duodenal bulb; that the veteran continued to 
describe symptoms consistent with both reflux and ulcer 
disease; that it was quite possible that he was having 
recurrence of the original ulcer; that it was very likely 
that the veteran was colonized with Helicobacter pylori which 
predisposed him to recurrence of duodenal ulcer; and that it 
was very likely that this was service connected.  A September 
1996 esophagogastroduodenoscopy revealed that the duodenum 
was normal and that there was no evidence of duodenitis, 
duodenal ulcers, nodules, diverticula, intrinsic or extrinsic 
masses, polyps, or arteriovenous malformations in the 
duodenum, duodenal bulb, or pylorus.  The impression was mild 
gastritis.

The evidence shows that the veteran had a stomach (gastric) 
ulcer in service and that he continued to complain of 
gastrointestinal symptoms after service.  In February 1958, 
Dr. R. J. Keller reported that barium X-ray examination 
demonstrated a small fleck defect in the prepyloric antrum 
towards the posterior wall consistent with a small gastric 
ulcer.  Dr. Kellers diagnosis included small gastric ulcer.  
The record includes numerous additional post-service 
treatment records which include diagnoses of peptic ulcer, 
gastric ulcer, duodenal ulcer, gastroesophageal reflux 
disease, and gastritis.  The October 1992 VA examiner 
reported that the veteran was being seen for peptic ulcer 
disease, that he had had this disorder since 1947, and that 
he had a long history of acid peptic disease as well as 
gastroesophageal reflux with continued symptoms of reflux.  
The August 1996 examiner reported that it was quite possible 
that the veteran was having recurrence of the original ulcer 
and that it was very likely that the veterans upper 
gastrointestinal problems were service connected.  Therefore, 
as the evidence shows that the veteran had a stomach ulcer in 
service, that he has had continued residuals of ulcer 
disease, that there are post-service diagnoses of peptic 
ulcer disease, and that the October 1992 and August 1996 
examiners stated that he had had peptic ulcer disease since 
1947, that it was possible that he was having recurrence of 
the original ulcer, and that his upper gastrointestinal 
problems were very likely service-connected, the Board 
finds that service connection for residuals of peptic ulcer 
disease is warranted.  


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for residuals of peptic ulcer disease 
has been submitted and the claim is reopened.

Entitlement to service connection for residuals of peptic 
ulcer disease is granted.  


REMAND

The veteran has reported on several occasions that he was 
treated for his chronic bronchial disorder, liver disorder, 
hemorrhoids, and residuals of head injury to include 
headaches at the Ann Arbor, Michigan VA Hospital from 1946 to 
1963; at the Miami, Florida VAMC from 1963 to 1987; and at 
the Daytona Beach, Florida VA outpatient clinic and 
Gainesville, Florida VAMC from 1987 to present.  As the 
veteran has put the VA on notice of the existence of 
potentially applicable VA treatment records, an attempt must 
be made to secure these records.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that the BVA is on 
constructive notice of all documents which are in the custody 
and control of the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992); Sims v. West, 11 Vet App 237 (1998); 
Dunn v. West, 11 Vet App 462 (1998).

In May 1990, September 1991, and December 1991, the RO 
requested the 1946 to 1963 records from the Ann Arbor, 
Michigan VA Hospital.  In September 1991, the RO also 
requested that the Miami and Daytona Beach VA facilities 
provide all Ann Arbor, Michigan records dated from 1946 to 
1963 that they had in their possession.  In September 1991, 
the Daytona Beach VA facility responded that it had no 
records for those dates.  In a September 1992 report of 
contact, it was noted that the Ann Arbor, Michigan VA 
Hospital had been contacted, that the person contacted 
reported that there was no record of the veteran in their 
computer, and that they did not have a patient card to show 
that he was ever treated there.  In May 1993, the Ann Arbor, 
Michigan VA Hospital reported that they had no records on 
file for the veteran.  In September 1995, the RO requested 
the treatment records from the Ann Arbor, Michigan VA 
Hospital dated from 1962 to 1963.  In December 1995 the Ann 
Arbor, Michigan VA Hospital again replied that they had no 
records for the veteran.  

The Board notes that the record includes records from the Ann 
Arbor, Michigan VA Hospital dated from January to March 1958 
and that the diagnoses include Laennecs cirrhosis and 
chronic anxiety reaction.  Additionally, two VA Forms, 10-
2593, Record of Hospitalization, show that the veteran was 
treated at the VA hospital in Ann Arbor, Michigan in March 
and July 1962.  Therefore, the Board finds that an additional 
attempt to obtain the 1946 to 1963 treatment records from the 
Ann Arbor, Michigan VA Hospital is warranted.  See Bell; 
Sims.  

In May 1990, the RO requested the Miami, Florida VAMC 
treatment records dated from August 1984 and May 1989 to May 
1990.  In September 1995, the RO requested the treatment 
records from the Miami, Florida VAMC dated from 1963 to 1987.  
An April 1996 document shows that these records were 
requested from the Federal Records Center in Atlanta on two 
occasions, in March and April 1996, and that there had been 
no reply.  The document stated if records are still needed 
please re-input into AMIE System.  It was noted that this 
was closed and finalized on April 30, 1996.  It is not 
clear if this April 1996 document was created by the RO or by 
the Miami VAMC.  The Board notes that the record includes 
some treatment records from the Miami, Florida VAMC dated in 
March and August 1984.  The Board finds that the RO should 
again attempt to obtain the Miami, Florida VAMC records dated 
from 1963 to present from all available sources.  See Bell; 
Sims.

The record includes VA outpatient treatment records dated 
from January 1987 to February 1996.  The RO should ensure 
that all treatment records dated from January 1987 to present 
have been obtained from the Daytona Beach, Gainesville, and 
Orlando VA facilities.  

In the May 1990 remand, the Board stated that the RO should 
furnish a copy of the veterans service medical records to 
the veteran.  The Board notes that it is not clear from the 
record that this has been done.  Therefore, the RO should now 
send the veteran a copy of his service medical records and 
note in the claims file that this has been accomplished.  See 
Stegall v. West, 11 Vet App 268 (1998).  

Post-service VA treatment records reveal that the veteran was 
diagnosed with bronchitis or probable bronchitis on several 
occasions, to include in November 1987, December 1990, 
October 1991, December 1991, March 1992, and December 1993.  

In the December 1994 remand, the Board instructed the RO to 
afford the veteran a VA pulmonary examination to determine 
the nature and extent of any current respiratory disability.  
The remand specifically stated that, if respiratory pathology 
is present, the examiner should provide an opinion as to 
whether it is at least as likely as not that the respiratory 
pathology is related to the single episode of bronchitis 
treated in service many years earlier.  Finally, the remand 
stated that the claims folder should be made available to the 
examiner prior to examination.  In April 1996, the veteran 
underwent a pulmonary examination and the impression included 
evidence of mild obstructive ventilatory defect by pulmonary 
function tests.  The examiner commented that, given his 
former smoking history since childhood, this was most 
consistent with emphysematous changes.  The examiner further 
noted that the veteran was on Lopressor which is a beta 
blocking agent and can often either produce or be associated 
with bronchospasm and obstruction on pulmonary function 
tests.  

The Board notes that the April 1996 pulmonary VA examiner did 
not indicate that he had reviewed the claims file and did not 
provide an opinion regarding whether it was at least as 
likely as not that any current respiratory pathology was 
related to the veterans episode of bronchitis in service.  
Therefore, the Board finds that additional VA pulmonary 
examination is necessary.  See Stegall; 38 C.F.R. §§ 4.2, 
4.70 (1998).  

The RO concluded that new and material evidence had not been 
received to reopen a claim for service connection for a liver 
disorder because the newly submitted evidence did not present 
a reasonable possibility of changing the outcome, relying on 
the Courts interpretation of 38 C.F.R. § 3.156(a).  Because 
that interpretation of 38 C.F.R. § 3.156(a) was recently 
overruled by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), a remand is warranted for application of section 
3.156(a) as set forth in Hodge.  See Pylman v. West, No. 95-
820 (U.S. Vet. App. Nov. 24, 1998).  

On his October 1989 VA Form 1-9, Appeal to Board of Veterans 
Appeals, the veteran checked the box that indicated that he 
did not wish to be present at a hearing; however, he also 
wrote to be determined later and specified that he wanted 
a field office hearing.  In the May 1990 remand, the Board 
instructed the RO to inform the veteran of the options 
regarding a personal hearing and to ascertain whether he 
wanted a personal hearing.  In June 1990, the veteran 
notified the RO that he did wish to have a personal hearing 
and, later in June 1990, the RO informed the veteran that a 
hearing had been scheduled.  A handwritten note on the ROs 
June 1990 letter shows that the veteran failed to report for 
the personal hearing.  In an August 1990 letter, the veteran 
reported that he would be unable to attend a hearing and 
stated please postpone until a later date.  The Board 
notes that it appears that the veteran may still want a 
personal hearing and this matter is referred to the RO for 
appropriate action.  

In May 1987, the Social Security Administration verified that 
the veteran received monthly Social Security or SSI benefits.  
In a May 1991, May 1992, June 1994 VA Forms 21-0516, Improved 
Pension Eligibility Verification Report, the veteran reported 
that he received monthly income from the Social Security 
Administration.  The Board finds that the RO should obtain 
from the Social Security Administration the records pertinent 
to any claim by the veteran for Social Security disability 
benefits as well as the medical records relied upon 
concerning that claim. 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should provide the veteran a 
copy of his service medical records.  
This should be documented in the claims 
file.

2.  The RO should contact the veteran and 
ascertain whether he wants a personal 
hearing.  If he does wish to have a 
personal hearing, a hearing should be 
scheduled and the transcript should be 
associated with the claims file.   

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should attempt to obtain the 
1946 to 1963 treatment records from the 
Ann Arbor, Michigan VA Hospital from all 
available sources, including any 
facilities which may house retired VA 
hospital records.  The January to March 
1958 records and the VA Forms, 10-2593, 
Record of Hospitalization, that show that 
he was treated at the VA hospital in Ann 
Arbor, Michigan in March and July 1962 
should be attached to all such requests.  
All responses should be associated with 
the claims folder. 

5.  The RO should attempt to obtain all 
treatment record from the Miami, Florida 
VAMC dated from 1963 to present from all 
available sources, including any 
facilities which may house retired VA 
hospital records.  The March and August 
1984 records already obtained should be 
attached to the requests for records.  A 
response from the Miami, Florida VAMC 
must be obtained.  All responses, 
including those that are negative, should 
be associated with the claims file.  

6.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
service connection for bronchitis, 
hemorrhoids, and residuals of a head 
injury including headaches and his claim 
regarding whether new and material 
evidence has been received to reopen a 
claim for service connection for a liver 
disorder.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all pertinent records from any 
sources indicated, particularly all 
records not already obtained from the VA 
medical facilities in Daytona Beach, 
Gainesville, and Orlando. 

7.  The veteran should then be afforded a 
VA pulmonary examination to determine the 
nature and etiology of any current 
respiratory disorder, to include 
bronchitis or residuals thereof.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, the 
receipt and review of which should be 
acknowledged by the examiner in the 
examination report.  Any further 
indicated tests and studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically identify all respiratory 
disorders found.  After review of the 
claims folder, specifically to include 
the service medical records which show an 
episode of bronchitis and the post-
service treatment records which include 
diagnoses of bronchitis, the examiner 
should provide an opinion as to whether 
any current respiratory disorder found is 
at least as likely as not related to the 
veterans inservice episode of 
bronchitis.  Any opinions expressed must 
be accompanied by a complete rationale.  

8.  The RO should then review the 
veterans claims file to assure that the 
requested development has been completed 
to the extent possible and that the 
examination report is responsive to the 
Boards requirements.  See Stegall.  Any 
additional development deemed necessary 
should be conducted.

9.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Hodge; Pylman; 
Savage; 38 C.F.R. §§ 3.156, 3.306 (1998).  
If the veterans claims remain in a 
denied status, he and his representative 
should be provided with a Supplemental 
Statement of the Case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veterans claims, consistent with the 
Courts instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
